Durham, C.J.
(concurring) — I agree with the majority that the Defendants, as social hosts, should not be liable for injuries to third parties caused by an intoxicated minor guest. I am not persuaded, however, by the majority’s suggestion that the parental exception to the otherwise criminal prohibition against furnishing alcohol to minors somehow indicates that third parties are not within the statutory protected class. Instead, I would hold that the Defendants are not liable for the reasons expressed in the dissent in Hansen v. Friend, 118 Wn.2d 476, 486-87, 824 P.2d 483 (1992) (Dolliver, J., dissenting).
Dolliver and Sanders, JJ., concur with Durham, C.J.